DETAILED ACTION
A complete action on the merits of pending claims 1-21 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the sealing electrodes on the first jaw".  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 is dependent on claim 25 which does not exist.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim 21 is rejected below as being dependent on claim 20. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone US 5573534.
Regarding claim 1, Stone teaches first and second jaws (Fig. 2 82 and 84) movable relative to each other between open and closed positions (col 3 lines 37-45); an electrode coupled to the first jaw (Fig. 5 conductive path 64); an actuator mechanism coupled to the first and second jaws and configured to move the jaws between the open and closed positions (Fig. 2 pin 86); and wherein at least one portion of the actuator mechanism comprises a conductive pathway for electrically coupling the electrode to a source of energy (col 7 lines 35-59).
Regarding claim 2, Stone teaches wherein the actuator mechanism comprises a slot in the first jaw (Fig. 5 hole 89) and a pin positioned within the slot such that translation of the pin through the slot rotates the jaws between the open and closed positions (Fig. 2 pin 86).
Regarding claim 3, Stone teaches wherein the pin comprises a conductive material and is configured for electrical coupling to the source of energy (col 7 lines 35-59).
Regarding claim 4, Stone teaches wherein at least one surface of the slot comprises a conductive material such that contact between the pin and said at least one surface electrically couples the electrode to the source of energy (Fig. 5 conductive region 65).
Regarding claim 5, Stone teaches wherein the actuator mechanism further comprises a drive rod for translating the pin through the slot (col 3 lines 37-45 inner rod), wherein the drive rod comprises a conductive pathway electrically coupling the pin with the source of energy (col 8 lines 51-55 the inner rod can send the power rather than the outer tube).
Regarding claim 6, Stone teaches wherein the slot is a first slot (Fig. 5 hole 89) and further comprising a second slot in the second jaw (Fig. 4 hole in jaw), wherein the pin is positioned within the second slot such that translation of the pin through the first and second slots rotates the jaws between the open and closed positions (Fig. 3), and further comprising an insulating material between the pin and the second slot to electrically isolate the pin from the second jaw (col 6 lines 53-58).
Claims 1 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worrell et al. US 20190314107.
Regarding claim 1, Worrell teaches first and second jaws (Fig. 4 210 and 212) movable relative to each other between open and closed positions (par. [0047]); an electrode coupled to the first jaw (par. [0062]); an actuator mechanism coupled to the first and second jaws and configured to move the jaws between the open and closed positions (par. [0069] cables 408); and wherein at least one portion of the actuator mechanism comprises a conductive pathway for electrically coupling the electrode to a source of energy (Fig. 4 electrical conductor is part of the drive cable bundle).
Regarding claim 7, Worrell teaches further comprising an elongate shaft (Fig. 2 shaft 202) and a coupling member coupling the elongate shaft with the first and second jaws (Fig. 4 clevis 402), wherein the coupling member includes a conductive member configured for coupling to the source of energy (par. [0113] conductive wrist).
Regarding claim 8, Worrell teaches further comprising a second electrode on the second jaw (par. [0062]), wherein the second electrode is electrically coupled to the conductive member within the coupling member (Fig. 4).
Regarding claim 9, Worrell teaches wherein the coupling member comprises an articulation mechanism configured to articulate the first and second jaws relative to the elongate shaft (par. [0055] wrist 206).
Regarding claim 10, Worrell teaches wherein the articulation mechanism comprises a wrist assembly, wherein the wrist assembly comprises a conductive material (par. [0113] the end effector is energized via conductive wrist 206), the instrument further comprising an insulating sheath disposed around the wrist assembly (par. [0080] sleeve 422).
Regarding claim 11, Worrell teaches wherein the actuator mechanism is coupled to a control device of a robotic surgical system (Fig. 1).
Claims 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al. US 20130046303.
Regarding claim 12, Evans teaches first and second jaws movable relative to each other between open and closed positions (Figs. 8A and 8B); an electrode having a cutting surface (Fig. 6B cutting insert 190); a first insulating layer covering a first portion of the electrode and having an attachment structure for attaching the electrode to the first jaw (Fig. 6B jaw 224); and a second insulating layer covering a second portion of the electrode such that the cutting surface remains exposed (Fig. 6B insulator 228).
Regarding claim 13, Evans teaches wherein the first jaw comprises an opening and the attachment structure comprises a post extending from the first insulating layer through the opening (Fig. shelf 224f with slots 224g).
Regarding claim 14, Evans teaches wherein the post is deformed to secure the post within the opening of the first jaw (par. [0011] snap fitting).
Regarding claim 15, Evans teaches wherein the post is heat staked to the opening in the first jaw (par. [0063] molding the channel to fit the blade).
Regarding claim 16, Evans teaches wherein the electrode comprises a first row of holes, the first insulating layer extending through the first row of holes (Fig. 6B area between 192 of cutting electrode 190 par. [0056] shelf 224f fits in this area).
Regarding claim 17, Evans teaches wherein the electrode comprises a second row of holes, the second insulating layer extending through the second row of holes (Fig. 6B 228a fitting into space between 226a).
Regarding claim 18, Evans teaches wherein the electrode further comprises a tab on an opposite surface as the cutting surface (Fig. 6B finger 194), the tab being configured to receive a wire to create a conductive junction between the electrode and a power source (par. [0063] 194 connects to leads through 149).
Regarding claim 19, Evans teaches wherein the first jaw and the first insulating layer each comprise a pivot hole for receiving a pivot pin therethrough, wherein the pivot pin is configured to allow the first jaw to pivot relative to the second jaw (Fig. 6A).
Regarding claim 20, Evans teaches wherein the electrode is a cutting electrode configured for dissecting tissue (Fig. 6B cutting insert 190), the first jaw further comprising one or more sealing electrodes configured for sealing tissue (Fig. 6B sealing plate 226).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Johnson et al. US 20050113826.
Regarding claim 21, Evans teaches wherein the second jaw comprises one or more sealing electrodes configured for sealing tissue (par. [0041] sealing plate 216).  
Evans does not explicitly teach wherein the first jaw comprises one or more spacers extending from the first jaw towards the second jaw to space the sealing electrodes on the first jaw from the sealing electrodes on the second jaw when the first and second jaws are in the closed position.
Johnson, in an analogous device, teaches stop members that are on jaws with sealing electrodes to create a gap (Fig. 4E).
	It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the device of Evans with the spaces on the jaws, as taught by Johnson.  The spacers providing a gap allows for more accurate and consistent tissue sealing (Johnson par. [0068]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794